Citation Nr: 1639698	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to May 1967.  He is the recipient of one Purple Heart award, among other awards and decorations.
This matter in on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected psychiatric disorder.  In his October 2007 VA Form 21-8940, he indicated that he last engaged in substantially gainful employment in November 1995.  He disclosed that he was medically retired from a tire store due to severe back and knee injuries.  However, he stated that due to his PTSD, he had become more depressed and isolated.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015). 

Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).  Whether a veteran is capable of more than marginal employment must be considered even if the veteran is not working.  See Ortiz-Valles v. McDonald, No.14-2540 (U.S. Vet. App. May 20, 2016).

The Veteran is currently service-connected for PTSD, rated 70% disabling, effective April 12, 2007; bilateral hearing loss, rated 40% disabling, effective October 16, 2015; diabetes mellitus, type II, rated 20% disabling, effective October 22 ,2007; a left forearm disability, rated 10% disabling, effective October 1, 1967; tinnitus, rated 10% disabling, effective January 29, 2015; right and left leg disabilities, each rated 10% disabling, effective January 29, 2015; and noncompensable ratings for scars of the left hand and malaria.  The combined disability rating was 70 percent, effective August 16, 2006; 80 percent, effective April 12, 2007; and 90 percent, effective October 3, 2008.  Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to 38 C.F.R. § 4.16 (a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence of record includes an April 2007 VA PTSD examination which shows that the Veteran had not worked in 11 years as an industrial mechanic due to his knee replacement and back surgery.  The examining physician opined that his interpersonal interactions were impaired.

On November 2007 VA PTSD examination the Veteran stated that he quit his job in November 1995 after hurting his back and had not worked since that time.  However, the examining physician opined that his psychiatric symptoms would certainly make sedentary or "active" employment problematic.

Records from the Social Security Administration include a January 2006 disability determination which shows that he was awarded benefits for back disorders, osteoarthrosis, and allied disorders.  A May 1999 report indicates that after back surgery in February 1996, he medically retied in February 1997.  A November 1998 report indicates that a knee disability made employment impractical. 

An April 2008 private medical opinion confirms that the Veteran suffered a severe work-related back injury in November 1995, medically retired, and had not been able to achieve gainful employment since that time.

On April 2009 VA PTSD examination, the examining physician opined that he was not unemployable due to PTSD, noted that he had not worked 1997, and attributed his unemployment to his work-related back and knee disabilities.

On November 2007 and October 2015 VA diabetes mellitus examination, the examining physicians opined that his diabetes caused no significant effects on employment and that his diabetes mellitus and peripheral neuropathy did not render him unable to function in an occupational environment. 

On October 2015 VA PTSD examination, the examining physician opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, including work.

While the evidence reflects that the Veteran initially stopped working around 1995 due to his nonservice-connected orthopedic disabilities, the Board finds that it now appears that the evidence is at least in equipoise as to whether he is now unable to secure or follow a substantially gainful occupation due solely to his service-connected psychiatric disorder.  Moreover, it is unclear whether he is capable of more than marginal employment due to his psychiatric disorder at this time.  See Ortiz-Valles v. McDonald, No.14-2540 (U.S. Vet. App. May 20, 2016).

In this regard, all medical opinions have been reviewed in detailed; the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

In light of the Veteran's occupational background and functional limitations, the lay and medical evidence of record, current combined disability rating of 90 percent, and giving him the benefit of the doubt, the Board finds that the Veteran's combined disability picture renders him unemployable.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The effective date of this award is not before the Board at this time.  However, the exact date the TDIU should be implemented must be addressed by the RO in the first instance.

This finding does not suggest the evaluation will be at permanent.  As noted above, there is significant evidence against this claim, including the fact that the Veteran left work due to nonservice connected back and right knee disabilities.  The finding above is based primary on the Veteran's credible statements which, at this time, the Board finds no basis to dispute. The importance of the Veteran providing actuate information to the VA cannot be understated.  The Board has given the Veteran to benefit of the doubt.  Supplementary evidence may reveal that the Veteran's unemployment is the result of his nonservice connected disabilities, standing alone, or that his PTSD has improved.  However, the evidence, at this time, supports this claim and further development at this time is not found to be warranted.


ORDER

A TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


